Citation Nr: 0434272	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-33 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk









INTRODUCTION

The appellant served on active duty from September 1977 to 
September 1980.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant seeks service connection for a right knee 
disorder, specifically severe degenerative changes of the 
right knee.

The Court of Appeals for Veterans Claims has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand . . . is required."  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990).  The appellant submitted a private 
medical report with regard to his right knee in August 2004, 
in conjunction with his claim for service connection for 
residuals of a right knee injury.  Based thereon, the Board 
finds that additional development with regard to the issue on 
appeal is required.

The case is hereby remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed with respect to the issue 
of service connection for residuals of 
a right knee injury.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).

2.  The appellant should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he has been treated for a right 
knee disorder.  Subsequently, and after 
securing the proper authorizations 
where necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the 
sources listed by the appellant which 
are not already on file.  All 
information obtained should be made 
part of the file.  

3.  The RO should request that Dr. Reid 
provide the medical bases and 
supporting authority for his opinion 
that the appellant's right knee injury 
during service resulted in severe 
arthritic changes of that knee.  
Additionally, all pertinent examination 
and treatment records regarding the 
treatment Dr. Reid provided the 
appellant should be obtained and 
associated with the claims file.  All 
efforts to secure the evidence must be 
documented.

4.  Thereafter, the appellant should be 
afforded the appropriate VA examination 
to determine the etiology of any right 
knee disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical 
records, the examiner must state 
whether any diagnosed right knee 
disorder is related to the appellant's 
active duty service.  A complete 
rationale for all opinions should be 
provided.  The report prepared should 
be typed. 


5.  The appellant is hereby notified 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the appellant does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that 
was sent was returned as undeliverable.

6.  The RO should then re-adjudicate 
the claim for entitlement to service 
connection for a right knee disorder.  
If the benefit on appeal remains 
denied, a supplemental statement of the 
case should be issued, and the 
appellant and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, the appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


